DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8 and 11-132 are pending in the application.  Claims 9 and 10 are cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application No. 62/647,569, 5filed March 23, 2018.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Election/Restrictions
Claims 7, 8, 12-14, 16-18, 27, 31, 32, 39-48, 51, 53, 58, 61, 69-78, 81-83 and 85-132 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Correspondingly, claims 1-6, 11-15, 19, 20-26, 28-30, 33-38, 49, 50, 52, 54-57, 59, 60, 62-68, 79, 80 and 84 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-15, 19, 20-26, 28-30, 33-38, 49, 50, 52, 54-57, 59, 60, 62-68, 79, 80 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the phrase “wherein the monovalent targeted autophagy adapter protein binder binds LC3, p62, NBR1, NDP52, Optineurin, NUFIP1, WDFY3, RETREGI, Nix, TOLLIP, TAXIBPI, or a derivative, fragment, or homolog thereof.” Applicants have not described the “derivative, fragment or homolog” of the recited adapter protein(s) in a manner that would indicate that they were in full possession of the full scope claimed, or even what the claimed scope comprises.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the recited “derivative, fragment or homolog” of the recited adapter protein(s) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained.
Claim 34 recites the monovalent autophagy protein binder of formula:
    PNG
    media_image1.png
    121
    200
    media_image1.png
    Greyscale
.  However, the antecedent claims recite the monovalent autophagy protein binder of formula 
    PNG
    media_image2.png
    120
    181
    media_image2.png
    Greyscale
.  Accordingly, there is insufficient antecedent basis for this limitation in these claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, the compound of claim 30 
    PNG
    media_image2.png
    120
    181
    media_image2.png
    Greyscale
 give rise to the moiety
    PNG
    media_image3.png
    129
    199
    media_image3.png
    Greyscale
 of claim 4, which expands, rather than further limits, the subject matter of claim 30, as the attachment means of the indicated carbon atom on the phenyl group has been made essentially unlimited, rather than comprising the 
    PNG
    media_image4.png
    24
    65
    media_image4.png
    Greyscale
 group (or a reasonable reacted form) as attachment means at this site.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by YING (Experimental Eye Research 2016 144:73-80).
Ying (Abstract and throughout) describes optineurin and its connection with autophagy.  Regarding claim 1, the reference (p. 75 col. 1 par. 3) teaches the following:
	
    PNG
    media_image5.png
    166
    396
    media_image5.png
    Greyscale
.  Therefore, optineurin represents a monovalent cellular component binder covalently bound to a monovalent targeted adapter protein binder, where the monovalent targeted autophagy adapter protein binder binds LC3, and therefore the protein meets the limitations of claim 1.
Regarding claims 2 and 6, optineurin is a protein wherein the components are linked by a divalent peptide linker (see Ying p. 75 Fig. 1).
Regarding claim 3, the cellular component is a ubiquinated or non-ubiquinated component, such as bacterium or a defective mitochondrion (see Ying p. 75 col. 1 par. 3 and/or p. 75 col. 2 par. 1).	
Regarding claim 4 and 5, the optineurin can target pathogens, which the ordinary artisan recognizes are associated with infectious disease (see Ying p. 75 col. 1 par. 4).
As to claim 11, the peptide linking the above-described functional parts of optineurin is composed of at least L1 and L2, where L1 is -C(O)NH- and L2 is a substituted alkylene.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/02/2021, with respect to the rejection(s) of claim(s) 1-6, 11 and 84 under 35 U.S.C. 103 over Gibbings in view of Green and Cook have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon 
Applicants arguments, see REMARKS, filed 08/02/2021, with respect to the rejection(s) of claim(s) 34 and 66 as indefinite under 35 U.S.C. 112(b) have been fully considered and found persuasive for claim 66.  Therefore, the rejection has been withdrawn.
However, the rejection of claim 34 has been maintained.
Applicants argue that the skilled artisan would realize that, for example a hydrogen, halogen or methyl group, or an R1, R2, or R3 group, can be removed from the structures depicted, in order to open up a valence for attachment of a cellular component binder to the remainder of the claimed compound, where the group (-O-CH2-CH=CH2) arises from the R2 group in structure (XI) in claim 20: 
    PNG
    media_image6.png
    165
    222
    media_image6.png
    Greyscale
, and that the R2 group of (Xlf): 
    PNG
    media_image7.png
    123
    191
    media_image7.png
    Greyscale
of the compound of claim 30 has been removed from the monovalent autophagy protein binder to open up a valence for attachment of the monovalent autophagy protein binder to the remainder of the claimed compound, resulting in the moiety of claim 34 as follows:  
    PNG
    media_image3.png
    129
    199
    media_image3.png
    Greyscale
.
The examiner asserts that the ordinary artisan would not immediately realize that Applicants envision removal of the (-O-CH2-CH=CH2) group from (Xlf) to free up a valence for attachment of a monovalent cellular component binder or a monovalent autophagy protein adapter binder to result in the moiety of claim 34.  In fact, the ordinary artisan instead realizes that the more likely attachment mode to the claimed compound is by means of reaction of the electrophilic alkene group of (Xlf), calling into must derive from antecedent claim 30, not the more general claim 20.  Therefore, this rejection has been maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625